977 F.2d 581
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Juana HARRIS and Mary Horton, Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 92-6080.
United States Court of Appeals, Sixth Circuit.
Sept. 29, 1992.

Before KEITH, DAVID A. NELSON and RYAN, Circuit Judges.

ORDER

1
Petitioners seek review of the decision of the General Counsel of the National Labor Relations Board not to institute an unfair labor practices complaint against Xycom, Inc.   Such a decision is a prosecutorial decision and is not subject to review by the court.   See NLRB v. United Foods & Commercial Workers Union, 484 U.S. 112, 122-23 (1987);   NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 138-39 (1975);   Vaca v. Sipes, 386 U.S. 171, 182 (1967);   Echols v. NLRB, 525 F.2d 288 (6th Cir.1975) (order).


2
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.